DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on July 1st, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                




                                                                                                                                                                                      
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Applicant’s arguments, filed on April 30th, 2021, with regards to the claim objections have been fully considered and are persuasive. Accordingly the claim objections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “said wing-shaped element of said eyecup attachment” lacks antecedent basis, and is also unclear, rendering the claim indefinite. Specifically, it is unclear what exact shape is required to qualify as a “wing-shaped element” as there are a variety 

Regarding claim 2, this claim depends on a rejected base claim and is therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2016/0287067 A1) in view of Watanabe et al. (US 2015/0351623 A1) and further in view of Polland et al. (US 2007/0273828 A1).
Regarding claim 1, Fan teaches a method for evaluating toric contact lens rotational stability on-eye, the method comprising the steps of:

instructing lens wearers to properly orient said camera (See, e.g., step 1344 in Fig. 13A and note that in regular use of the device the camera must be properly oriented in order to work properly, and so this limitation is met any time this process is performed)
instructing lens wearers to photograph each eye while wearing their contact lens (See, e.g., step 1344 in Fig. 13A and note that in regular use of the device each eye would be photographed during this step as shown in Fig. 3E which provides for right and left eye measurements); and
analyzing photographs of the contact lens on-eye using image processing software to determine the angle of the first contact lens with visible fiducial markers relative to a reference line connecting the nasal and temporal canthi to calculate and characterize the distribution of contact lens rotation data (See, e.g., Fig. 8 which shows the angle calculation, and thus contact lens rotation data, done by the image processing software of the device as explained in paragraph [0070]. Note that “a reference line connecting the nasal and temporal canthi” is just a horizontal line across the eye, and insofar as the device uses a vertical reference line it is indirectly using a reference line connecting the nasal and temporal canthi via geometry, as the vertical line can be termed “a reference line orthogonal to a reference line connecting the nasal and temporal canthi”).
Fan lacks an explicit disclosure wherein the electronic device has a macro lens and eyecup attachment that facilitates correct and reproducible orientation of said camera relative to 
However, in an analogous eye testing field of endeavor Watanabe teaches the use of a macro lens and eyecup attachment having a first and second ends with the second end defined by a three dimensional, non-planar, asymmetric peripheral edge having a shape for placing the eyecup in contact with skin surrounding an eye of a lens wearer, said peripheral edge including a first portion that is planar and a second portion that is non-planar and projects outwardly away from the plane of the first portion in a direction away from said first end of said eyecup that enables correct and repeatable orientation of said camera relative to said lens wearers, for a mobile device (See, e.g., eyepiece part 11 in Figs. 2, 3A-B, and 5A-C, and explained in paragraph [0042]. Note in the views shown, the eyepiece clearly has a first end connected to connection part 111 and a second end defined by a three dimensional non planar asymmetric peripheral edge, which itself has a planar section insofar as there are sections of the edge small enough to be considered planar where part 11 meets part 111, and a non-planar section extending away as shown in Fig. 5C for instance, that facilitates placing the eyecup on the face of a user, to enable correct and repeatable orientation of an optical measurement device).

Both Fan and Watanabe lack an explicit disclosure of photographing at fixed time intervals over an extended time period using the electronic device with said camera properly oriented each time, and calculating and characterizing the distribution of contact lens rotation data over the extended time period.
However, in an analogous testing field of endeavor Pollard teaches evaluating contact lenses on an eye, with fiducial markers, over a time interval, and calculating/characterizing lens rotation data over the time interval (See, e.g., paragraph [0042] which explains the markers and time interval, and Fig. 14 which shows the rotation angle over time). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fan, in the combination of Fan and Watanabe, to include the steps of photographing at fixed time intervals over an extended time period, then calculating and characterizing the lens rotation data over said time period, as taught by Pollard, for the purpose of having more data to use for an accurate output of the device (Note that more data points, obtained by using an extended time interval rather than a single photo, would provide a more accurate result than using a single data point). 
Regarding claim 3, Fan teaches a system for evaluating toric contact lens rotational stability on-eye, the system comprising:
a hand-held electronic device including a camera (See, e.g., phone 100 and camera 142 in Fig. 1);
a contact lens comprising fiducial markings that are capturable in an image (See, e.g., unnumbered lens in Fig. 5A which has lens edges 547 and index mark 548 acting as fiducial markers), wherein the images are analyzed using image processing software to determine the angle of the contact lens with fiducial markers relative to a reference line connecting the nasal and temporal canthi to calculate and characterize the distribution of contact lens rotation data (See, e.g., Fig. 8 which shows the angle calculation, and thus contact lens rotation data, done by the image processing software of the device as explained in paragraph [0070]. Note that “a reference line connecting the nasal and temporal canthi” is just a horizontal line across the eye, and insofar as the device uses a vertical reference line it is indirectly using a reference line connecting the nasal and temporal canthi via geometry, as the vertical line can be termed “a reference line orthogonal to a reference line connecting the nasal and temporal canthi”).
Fan lacks an explicit disclosure wherein the electronic device comprises a macro lens configured for attachment to the hand-held electronic device, an eyepiece having a first end attached to the hand-held electronic device and a second opposing free end defined by a three-dimensional, non-planar, asymmetric peripheral edge having a shape adapted for placement in contact with skin surrounding an eye of a contact lens wearer, said peripheral edge of the eyepiece having a first portion that is planar and a second portion that is non-planar and projects outwardly away from the plane of the first portion in a direction away from said first end of said 
However, in an analogous eye testing field of endeavor Watanabe teaches the use of a macro lens and eyecup attachment having a first and second ends with the second end defined by a three dimensional, non-planar, asymmetric peripheral edge having a shape for placing the eyecup in contact with skin surrounding an eye of a lens wearer, said peripheral edge including a first portion that is planar and a second portion that is non-planar and projects outwardly away from the plane of the first portion in a direction away from said first end of said eyecup that enables correct and repeatable orientation of said camera relative to said lens wearers, for a mobile device (See, e.g., eyepiece part 11 in Figs. 2, 3A-B, and 5A-C, and explained in paragraph [0042]. Note in the views shown, the eyepiece clearly has a first end connected to connection part 111 and a second end defined by a three dimensional non planar asymmetric peripheral edge, which itself has a planar section insofar as there are sections of the edge small enough to be considered planar where part 11 meets part 111, and a non-planar section extending away as shown in Fig. 5C for instance, that facilitates placing the eyecup on the face of a user, to enable correct and repeatable orientation of an optical measurement device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan to include a macro lens and eyecup attachment, as taught by Watanabe, for the purpose of more efficiently evaluating a user’s eye (See, e.g., paragraph [0009] of Watanabe which explains that the invention allows for good contact with an area around a user’s eye regardless of whether it is the left or right eye). Note that the eyecup orients the camera at a fixed position from the eye.

However, in an analogous testing field of endeavor Pollard teaches evaluating contact lenses on an eye, with fiducial markers, over a time interval, and calculating/characterizing lens rotation data over the time interval (See, e.g., paragraph [0042] which explains the markers and time interval, and Fig. 14 which shows the rotation angle over time). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan, in the combination of Fan and Watanabe, to include calculating and characterizing the lens rotation data over said time period, as taught by Pollard, for the purpose of having more data to use for an accurate output of the device (Note that more data points, obtained by using an extended time interval rather than a single photo, would provide a more accurate result than using a single data point).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2016/0287067 A1), in view of Watanabe et al. (US 2015/0351623 A1), further in view of Polland et al. (US 2007/0273828 A1), and further in view of Rude et al. (US 2018/0299695 A1).
Regarding claim 2, Fan in view of Watanabe and further in view of Pollard teaches the method set forth above, and as modified further teaches providing lens wearers with instructing lens wearers to photograph each eye while wearing a contact lens at fixed time intervals over an extended time period using the electronic device with said camera oriented in substantially the same manner as in the first photographing step each time (See, e.g., the rejection of claim 1, and note that is the same device/method being used here, this step corresponds to e.g., step 1344 in Fig. 13A and note that both eyes would be photographed in substantially the same manner); 
All of Fan, Watanabe, and Pollard lack an explicit disclosure of using the calculated and characterized distribution of contact lens rotation data over the extended time period as a reference benchmark, providing a second contact lens different from the first contact lens, the second contact lens including visible fiducial markers, instructing lens wearers to photograph each eye while wearing the second contact lens, analyzing photographs to determine the angle of the second contact lens with visible fiducial markers relative to a reference line connecting the nasal and temporal canthi to calculate and characterize the distribution of contact lens rotation data over the extended time period, and then comparing the calculated and characterized contact lens rotation data of the second contact lens with that of the first contact lens which serves as a reference benchmark.
However, in an analogous eye testing field of endeavor, Rude teaches the use of multiple contact lenses in a system having fiducial markers, wherein a plurality of fitting lenses are measured on the eye with their fiducial markers to find an optimal result, using the measurement of one lens as a benchmark for the next lens and comparing them in order to get the best fit (See, e.g., fitting lens 34 in paragraph [0060] and paragraph [0072] which explains a plurality of fitting lenses may be used to find the best fit for eventual final lens 134). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fan in the combination of Fan, Watanabe, and Pollard, to include a second contact lens, run the method steps above like for 

Response to Arguments
Applicant's arguments in the appeal brief filed on July 1st, 2021 have been fully considered but are not persuasive due to the new grounds of rejection presented above. Specifically, although the same primary reference and some secondary references are being used there is a new secondary reference (Watanabe), and thus new grounds of rejection, that renders the applicant’s arguments moot as they are directed to the previous combination of references and specifically the no-longer-cited secondary reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872           



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872